DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the housing configured to house the at least one excimer lamp, and having a light-emitting window that allows light with a center wavelength in a range from 200nm to 230nm emitted from the at least one excimer lamp to exit from the housing, wherein the housing forms a closed space for housing the at least one excimer lamp” including the remaining limitations.
	Claims 2-12 are allowable, at least, because of their dependencies on claim 1.
Examiner Note: Most relevant references to the claims are owned by the instant assignee. Most of those are not Prior Art. Of the few that are, the reference closest to the claims is Yagyu et al (WIPO Pub. No. 2018/131582, see equivalent US PG Pub. No. 2020/0234941) discloses at least in figure 1:  a device for emitting ultraviolet light (10, ¶ [0048], line 1), the device comprising: at least one excimer lamp (20, last line) each of the at least one excimer lamp (20) having a discharge vessel (21, ¶ [0052], line 1) filled with light-emitting gases (¶[0052]), and a pair of first and second electrodes (25,26, ¶ [0052], last line left column) that are placed in contact with the discharge vessel (21) and produce a discharge  inside the discharge vessel (21), and a housing (12, line 12, ¶ 
But fails to disclose: wherein the housing (12) forms a closed space for housing the at least one excimer lamp (20) (see fig. 1).  
Yagyu also fails to disclose:  a housing made from an insulating and heat-resistant resin material (it is made of aluminum, (a conductor of heat) ¶ [0134]).
At the very least, it would not have been obvious to provide a closed space for housing the excimer lamp of Yagyu since the lamp requires a fan (12B and 12C) on both ends of lamp with openings to circulate outside air across the lamps.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879